NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                    is not citable as precedent. It is a public record.

United States Court of Appeals for the Federal Circuit

                                       06-3084


                              FELOMINO P. REMORIN,

                                                                      Petitioner,

                                           v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                                      Respondent.

                          __________________________

                          DECIDED: June 7, 2006
                          __________________________


Before GAJARSA, Circuit Judge, CLEVENGER, Senior Circuit Judge, and PROST,
Circuit Judge.

PER CURIAM.


      Felomino P. Remorin seeks review of the final decision of the Merit Systems

Protection Board (“Board”) sustaining the reconsideration decision of the Office of

Personnel Management (“OPM”) denying Mr. Remorin the deferred annuity under the

Civil Service Retirement System (“CSRS”) for which he had applied. Remorin v. Office

of Pers. Mgmt., No. SF0831050269-I-1 (Oct. 11, 2005). We affirm.

                                            I

      Mr. Remorin is a Filipino national who was employed by the United States Navy

in the Philippines for a short time in 1957 and then from 1963 until August 7, 1992,

when he retired. On October 14, 2002, Mr. Remorin applied for a deferred retirement,
seeking a reduced annuity with a survivor annuity for his spouse. OPM initially denied

his application, stating that he had never served in a position subject to the Civil Service

Retirement Act. OPM also denied Mr. Remorin’s request for reconsideration, explaining

in more detail that Mr. Remorin was not entitled to the requested annuity because all of

his service was rendered under temporary or indefinite appointments, which do not

qualify the employee for retirement benefits under CSRS. In addition, OPM explained

that since Mr. Remorin retired pursuant to a Collective Bargaining Agreement (“CBA”)

between the Federation of Civilian Employees Association and the United States Armed

Forces, he was precluded by law from coverage under CSRS.

       Mr. Remorin appealed the adverse decision of OPM to the Board. He did not

request a hearing, and the Administrative Judge (“AJ”) assigned to his case affirmed

OPM’s denial of the requested annuity. The AJ explained that since Mr. Remorin never

served in a position covered by CSRS, he could not qualify for the requested annuity.

Additionally, the AJ explained that all of the official forms memorializing Mr. Remorin’s

appointments to service indicated with regard to retirement “no,” “none” or “other.”

Further, the record revealed that Mr. Remorin had made no contributions from pay

towards the annuity he sought. Finally, the AJ noted that Mr. Remorin had retired

pursuant to the CBA, and as such was not covered by CSRS.

       Mr. Remorin unsuccessfully sought review of the AJ’s initial decision by the full

Board. He then timely sought review in this court.




06-3084                                  2
                                            II

      We must affirm the Board’s final decision unless we determine that it is arbitrary,

capricious, an abuse of discretion or otherwise not in accordance with law. 5 U.S.C.

§ 7703(c) (2000).

      In his brief to this court, Mr. Remorin does not challenge the accuracy of the AJ’s

assessment of his employment history. He challenges the legal effect of the various

SF-50 employment records, on the ground that the Navy does not have authority to

determine whether a particular position qualifies for CSRS coverage. He asserts that

only the Civil Service Commission (which has been replaced by OPM) can make

decisions concerning retirement benefits. Mr. Remorin is mistaken. OPM reviewed and

relied on the forms issued by the Navy and found no fault in the information contained in

the forms.   Likewise, the Board reviewed and relied on Mr. Remorin’s employment

record. He has shown no error in the record relied on by the Board.

      Nor has Mr. Remorin addressed the fact that he retired pursuant to an alternative

federal retirement plan, the CBA. The terms of 5 U.S.C. § 8331(1)(ii), which define the

employees who qualify for CSRS benefits, expressly exclude a person who retires

pursuant to an alternative federal retirement plan. Our predecessor court, the Court of

Claims, has so held. See De Guzman v. Dep’t of the Navy, 231 Ct. Cl. 1005 (1982).

      Because the facts as found by the AJ are supported by substantial evidence, and

because the law applied to those facts is correct, we must affirm the Board’s decision

sustaining OPM’s denial of the annuity that Mr. Remorin requested.




06-3084                                 3